J-S35018-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: A.M.K., A MINOR                     :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: M.A.K., FATHER                  :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 1090 MDA 2021


                      Appeal from the Decree Entered July 16, 2021,
                   in the Court of Common Pleas of Schuylkill County,
                     Orphans' Court at No(s): A63-061-20.35018-21


BEFORE:         OLSON, J., KUNSELMAN, J., and PELLEGRINI, J.*

MEMORANDUM BY KUNSELMAN, J.:                   FILED: FEBRUARY 11, 2022

        In this matter, M.A.K. (Father) appeals the decree that involuntarily

terminated his rights to 6-year-old son, A.M.K. (the Child), pursuant to the

Adoption Act. See 23 Pa.C.S.A. § 2511(a)(1), (b). The termination petition

was brought by L.D. (Mother) and M.D. (Stepfather). The crux of Father’s

argument is that termination under Section 2511(a)(1) was improper,

because Mother obstructed his ability to perform parental duties. After careful

review, we affirm.

        The relevant factual and procedural history is as follows. The Child was

born in 2015, and the parents separated when the Child was about seven

months old.           Mother and Father had an informal custody arrangement,

whereby Father would see the Child several times per week. When the Child

____________________________________________
*   Retired Senior Judge assigned to the Superior Court.
J-S35018-21



was nine months old, Mother met Stepfather. Approximately two years later,

in September 2017, Mother and Stepfather married.

      Meanwhile, Father became inconsistent in his exercise of custody.

Father would appear late, or not come at all, or fail to return the Child as the

parties agreed. Mother also heard that Father was selling drugs. As a result,

Mother filed a custody complaint in April 2019. The parents reached a formal

custody agreement in May 2019. The agreement included a requirement that

Father submit to a hair follicle test to detect the presence of illicit substances.

The custody order directed Father to submit to the drug test within 14 days,

and it directed Mother to pay for it.        By July 2019, Father had still not

submitted a hair follicle test, and so Mother brought a contempt petition.

Father failed to appear – apparently because he was evicted and did not

receive notice – and the court issued an order prohibiting contact between

Father and the Child until Father submitted to the test. Mother remained

obligated to pay for the testing. Ultimately, Father never submitted to the

hair follicle test. In Mother’s estimation, Father had little contact with the

Child since May 2019.

      Mother and Stepfather brought a petition to terminate Father’s parental

rights on October 12, 2020.       They alleged that Father’s termination was

warranted under Section 2511(a)(1), (b). The orphans’ court held the hearing

on May 19, 2021. See generally N.T. 5/19/21 (Day 1), at 1-71. The court

held the record open to allow Father’s witness to testify on June 2, 2021. See

generally N.T. 6/2/21 (Day 2), at 1-22.

                                       -2-
J-S35018-21



      The hair follicle test was a central focus of Father’s argument during the

termination proceeding. He testified that he could not schedule the test until

Mother paid for it.   According to Father, Mother’s noncompliance was an

example of the ways she tried to obstruct Father’s ability to exercise custody

of the Child. Father testified that he had tried to see the Child several times,

but that Mother had blocked his attempts. Father cited one incident where,

instead of letting him see the Child, Mother called the police. According to

Father, he was arrested on a warrant relating to an unpaid fine, and only when

he was being placed in the police car did Mother come outside with the Child

so they could watch. Father also testified that Mother refused to return his

text messages.

      Father claimed he had been trying to parent the Child, notwithstanding

Mother’s obstruction. Father testified he had been paying child support to

Mother, and that he had delivered birthday gifts to the Child. Father also

claimed that he had retained an attorney with MidPenn Legal Services in an

attempt to work out the custody dispute.

      The MidPenn attorney testified that Father had contacted her office in

September 2019, August 2020, and in 2021.          In January 2021, Father’s

attorney requested that the hair follicle test provision be lifted, because

Mother refused to pay.    The court denied the request.      The parties made

arrangements for the test to be conducted at the MidPenn Legal Services

office, but by that point Mother and Stepfather’s termination petition was




                                     -3-
J-S35018-21



pending, unbeknownst to Father’s attorney. Father’s attorney decided to hold

off on the testing, pending the outcome of the termination hearing.

      Mother testified that Father never contacted her to coordinate the

payment for the hair follicle test. She also explained that she did not receive

much child support until the Covid-19 pandemic, when Father received

unemployment compensation. Furthermore, Mother denied that Father ever

brought the Child any gifts or cards. Stepfather testified at the hearing that

he met the Child as a baby, and that he believed Father had seen the Child

“two plus years ago.” Stepfather testified that the Child refers to him as “my

[Stepfather’s first name]” and occasionally refers to him as “Dad.”

      The orphans’ court ultimately granted the petition and terminated

Father’s rights under Section 2511(a)(1), and (b).     Father timely-filed this

appeal. He presents the following issues for our review:

            1. Whether the [orphans’] court abused its discretion in
               determining that [Mother and Stepfather] produced
               clear and convincing evidence that [Father] by
               conduct continuing for a period of at least six (6)
               months immediately preceding the filing of the
               petition, either had evidenced a settled purpose of
               relinquishing parental claim to the minor child or had
               refused or failed to perform parental duties, as
               required by 23 Pa.C.S.A. § 2511(a)(1)?

            2. Whether the [orphans’] court abused its discretion in
               addressing the second part of the bifurcated process
               and determining that the parental rights of [Father]
               should be terminated pursuant to 23 Pa.C.S.A. §
               2511(b)?

Father’s Brief at 4.



                                     -4-
J-S35018-21



      We review these issues mindful of our well-settled standard of review.

         The standard of review in termination of parental rights
         cases requires appellate courts to accept the findings of fact
         and credibility determinations of the trial court if they are
         supported by the record. If the factual findings are
         supported, appellate courts review to determine if the trial
         court made an error of law or abused its discretion. A
         decision may be reversed for an abuse of discretion only
         upon demonstration of manifest unreasonableness,
         partiality, prejudice, bias, or ill-will. The trial court's
         decision, however, should not be reversed merely because
         the record would support a different result.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      We emphasize that with termination cases, the record often supports

the opposite result. See id.; see also, e.g., In re Adoption of T.B.B., 835

A.2d 397, 394 (Pa. Super. 2003). Recently, our Supreme Court cautioned

that the Superior Court is not in a position to make “close calls” when

reviewing appeals from termination decisions. “When a trial court makes a

‘close call’ in a fact-intensive case involving…the termination of parental

rights, the appellate court should review the record for an abuse of discretion

and for whether the evidence supports that trial court’s conclusions; the

appellate court should not search the record for contrary conclusions or

substitute its judgment for that of the trial court.” Interest of S.K.L.R., 256

A.3d 1108, 1124 (Pa. August 17, 2021). To that end, we observe that the

orphans’ court is “free to believe, all, part, or none of the evidence presented

and is likewise free to make all credibility determinations and resolve conflicts


                                      -5-
J-S35018-21



in the evidence. In re M.G. & J.G., 855 A.2d 68, 73-74 (Pa. Super. 2004)

(citation omitted).

      With our standard of review in mind, we turn to the substantive law

governing the termination of parental rights. Termination of parental rights

is governed by Section 2511 of the Adoption Act, which requires a bifurcated

analysis.

            Initially, the focus is on the conduct of the parent. The party
            seeking termination must prove by clear and convincing
            evidence that the parent's conduct satisfies the statutory
            grounds for termination delineated in section 2511(a). Only
            if the court determines that the parent's conduct warrants
            termination of his or her parental rights does the court
            engage in the second part of the analysis pursuant to section
            2511(b): determination of the needs and welfare of the
            child[.]

In re C.M.K., 203 A.3d 258, 261-262 (Pa. Super. 2019) (citation omitted).

      Clear and convincing evidence is evidence that is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In re

C.S., 761 A.2d 1197, 1201 (Pa. Super. 2000) (en banc) (quoting Matter of

Adoption Charles E.D.M., II, 708 A.2d 88, 91 (Pa. 1998)). We add that we

may uphold a termination decision if any proper basis exists for the result

reached. In re C.S., 761 A.2d at 1201.

      Father’s first appellate issue corresponds with the first prong of the

termination under Section 2511(a)(1). His second appellate issue concerns

the second prong of the bifurcated termination analysis under Section


                                         -6-
J-S35018-21



2511(b). We therefore begin our discussion with a review of the first prong

of the termination analysis under Section 2511(a)(1):

           (a) General rule.--The rights of a parent in regard to a
         child may be terminated after a petition filed on any of the
         following grounds:

            (1) The parent by conduct continuing for a period of at
            least six months immediately preceding the filing of the
            petition either had evidenced a settled purpose of
            relinquishing parental claim to a child or has refused or
            failed to perform parental duties.

   23 Pa.C.S.A. § 2511(a)(1).

      Termination under Section 2511(a)(1) will be warranted if Father has

either evidenced a settled purpose of relinquishing his parental claim, or if

Father has refused or failed to perform parental duties. Under either scenario,

Father’s offending conduct must have been continuing for a period of at least

six months immediately preceding the filing of the termination petition.

      With respect to the inquiry as to whether the parent refused or failed to

perform parental duties, we have held:

         There is no simple or easy definition of parental duties.
         Parental duty is best understood in relation to the needs of
         a child. A child needs love, protection, guidance, and
         support. These needs, physical and emotional, cannot be
         met by a merely passive interest in the development of the
         child. Thus, this Court has held that the parental obligation
         is a positive duty which requires affirmative performance.

         This affirmative duty encompasses more than a financial
         obligation; it requires continuing interest in the child and a
         genuine effort to maintain communication and association
         with the child.




                                     -7-
J-S35018-21


         Because a child needs more than a benefactor, parental duty
         requires that a parent ‘exert himself to take and maintain a
         place of importance in the child’s life.’

In re C.M.S., 832 A.2d 457, 462 (Pa. Super. 2003) (citing In re Burns, 379

A.2d 535 (Pa. 1977)).

      With respect to the timing element of the Section 2511(a)(1) analysis,

we have held that “although the six-month period immediately preceding the

filing of the petition is most critical to the analysis, the court must consider

the whole history of the case and not mechanically apply the six-month

provision.” In re I.J., 972 A.2d 5, 10 (Pa. Super. 2009) (citation omitted).

      Our Supreme Court has recently clarified that the termination analysis

necessitates consideration of the totality of the circumstances:

         [E]ven where the evidence clearly establishes a parent has
         failed to perform affirmative parental duties for a period in
         excess of six months as required by Section 2511(a)(1), the
         court must examine the individual circumstances and any
         explanation offered by the parent to determine if that
         evidence, in light of the totality of circumstances, clearly
         warrants permitting the involuntary termination [of parental
         rights]. Consideration of the totality of the circumstances
         includes evaluation of the following: (1) the parent's
         explanation for his or her conduct; (2) the post-
         abandonment contact between the parent and child, if any,
         including any efforts made by the parent to reestablish
         contact with the child; and (3) the effect that termination of
         parental rights would have on the child pursuant to Section
         2511(b).

In re Adoption of L.A.K., 265 A.3d 580, 593 (Pa. December 23, 2021)

(citations and quotations omitted).




                                      -8-
J-S35018-21



      Instantly, the termination petition was filed on October 12, 2020, thus

the most critical period of evaluation is the six months after March 12, 2020.

On appeal, Father provides several reasons why termination under Section

2511(a)(1) was erroneous. See Father’s Brief at 14. First, he argues that he

was unable to see the Child until he took the hair follicle test, but that it was

his understanding that Mother had to schedule and pay for the test before he

could comply. Id. Second, notwithstanding Mother’s obstruction, Father was

still able to see the Child three times. Id. Third, Father has paid child support

to Mother through voluntary withholdings, unemployment compensation

garnishments, and federal income tax refunds. Id. Fourth, Father argues he

has given gifts, or left gifts, for the Child on two occasions. Id. at 15. For

these reasons, Father argues that he did not evince a settled purpose to

relinquish his parental claims, nor had he abandoned the Child, nor refused to

parent the Child.

      In essence, Father argues that he demonstrated a sufficient attempt to

fulfill his parental duties, but that Mother obstructed his ability to perform the

same. The question then is whether, under the totality of the circumstances,

Father “acted with reasonable firmness in refusing to yield to obstacles, or

barriers, that have prevented the performance of parental duties.” See

L.A.K., 265 A.3d at 592-93. As our Supreme Court explained in L.A.K., the

orphans’ court has the discretion to resolve this issue:

         What constitutes a “barrier” in the context of a Section
         2511(a)(1) analysis is a finding within the discretion of the
         trial court, and what may constitute a barrier necessarily will

                                      -9-
J-S35018-21


        vary with the circumstances of each case. In some
        instances, obstructive behavior by the child's custodian
        presents a barrier to the parent's ability to perform parental
        duties, which mitigates the parent's failure to maintain the
        parent-child relationship. See, e.g., [In re Adoption of
        Atencio, 650 A.2d 1065, 1067 (Pa. 1994); In re D.J.Y.,
        408 A.2d 1387, 1389-90 (Pa. 1979).] In other instances,
        trial courts have found substance abuse, mental health
        issues, homelessness, joblessness, criminal charges, or a
        confluence of some or all of these issues created barriers to
        the maintenance of the parent-child relationship. See In re
        S.S.W., 125 A.3d 413, 417-18 (Pa. Super. 2015). In all
        instances, the trial court considered the explanation offered
        by the parent when deciding whether termination of
        parental rights was warranted.

Id. at 593.

     Here, the orphans’ court was not persuaded by Father’s argument that

he exercised reasonable firmness to overcome the barrier to performing his

parental duties. In its Rule 1925(a) opinion, the court found:

        Father did not act affirmatively with good faith interest and
        effort to maintain the parent child relationship. His choice
        to not take the [hair follicle] test was what has caused his
        prolonged estrangement from his son. Since Father seemed
        sincere in his desire to see his son, one can only conclude
        that he continued to avoid the hair follicle test because he
        knew the result would not be favorable.

        Father paid child support only when it was automatically
        withdrawn from his unemployment compensation. Father’s
        testimony about dropping gifts off was not credible.

                                     […]

        Father did very little to take on any parental duties and was
        content just to visit with [the Child,] and avoiding the hair
        follicle test was more important than even that. He did little
        to achieve any further parental role in the past three years.

                                     […]


                                    - 10 -
J-S35018-21


             Father’s own testimony reveals that he would be okay if he
             could just “see” or “visit” with [the Child] in Mother’s front
             yard. Such testimony is revealing about Father’s lack of
             desire to be a true parent.

Trial Court Opinion, 8/13/21 (T.C.O.) at 7-8

        In our review, we discern no abuse of discretion. The court considered

the totality of the circumstances in this case, including Father’s explanation

for his conduct and the amount of post abandonment contact. See L.A.K.,

supra. The court did not believe Father’s testimony that Mother’s “refusal”

to pay for the hair follicle test was the reason why he failed to submit one.

Rather, the court inferred that Father did not submit to a drug test, because

Father knew he would test positive for illicit substances. Father admitted to

using methamphetamines as recently as Summer 2020. See N.T. at 55.

        But even if Father’s allegation was correct, that Mother’s refusal to

schedule and pay for a drug test constituted a legitimate barrier to Father’s

performance of his parental duties, the orphan’s court did not err when it

determined that Father failed to act with reasonable firmness to overcome

such a barrier.

        We recognize that Father consulted an attorney several times to resolve

the custody dispute, specifically the drug test confusion.1 This is certainly a
____________________________________________
1 Father’s custody attorney testified that Father contacted the MidPenn Legal
Services office in 2019, 2020, and 2021. See N.T. at 62. Without realizing
Mother and Stepfather had filed the termination petition, Father’s custody
attorney filed to modify the provision of the child custody order concerning
the hair follicle test. Id. at 65. Counsel explained that the court denied
Father’s modification petition, but allowed Father to present an amended
petition, which resulted in a custody conference set for May 4, 2021. Id. at
(Footnote Continued Next Page)

                                               - 11 -
J-S35018-21



mitigating factor.             Still, three consultations in as many years does not

constitute any real effort to remove the barrier preventing him from

performing his parental duties.

        Moreover, Father could have paid for his own drug test to demonstrate

his sobriety. Perhaps it would be unreasonable to expect Father to routinely

perform Mother’s duties in order to stave off the termination of his parental

rights, especially when the performance of said obligations could be

prohibitively expensive. See B., N.M., 856 A.2d 847, 856 (Pa. Super. 2004)

(“[A] parent is not required to perform the impossible[.]”) But not once did

Father pay for his own drug testing, even when he received an extra $600 per

week in unemployment compensation during the beginning of the Covid-19

pandemic. See N.T. at 58. Nothing prevented Father from paying for the test

upfront and seeking reimbursement from Mother. Doing so would have either

removed the barrier completely, or, at the very least, demonstrated his

commitment to resuming his parental duties. Instead, Father testified that he

was unaware that that was an option, and that he was just trying to follow the

custody order. See N.T. at 31, 58.

        The orphans’ court was not satisfied by Father’s explanation.            In

essence, the court determined that Father did not “exert himself,” nor did he

“refuse[]” to yield” to the obstacle in his way. B., N.M., 856 A.2d at 855; see
____________________________________________

66. Counsel coordinated with a laboratory so that Father could collect the
sample, and then the parties could work out the payment later through
counsel. Id. at 66-67. The hair follicle test was never completed, however,
because counsel became aware of the pending termination hearing and
decided to wait. Id. at 67.

                                               - 12 -
J-S35018-21



also L.A.K., 265 A.3d at 592-93. This determination does not constitute an

abuse of discretion. “Parental rights are not preserved by waiting for a more

suitable or convenient time to perform one's parental responsibilities while

others provide the child with his or her physical and emotional needs. B.,

N.M., 856 A.2d at 855.

      Regarding Father’s post-separation contact with the Child, the orphans’

court simply did not believe Father’s testimony that he bought presents or

cards for the Child’s birthday. Instead, the court believed the testimonies of

Mother and Stepfather that he did not.       We cannot disturb this finding,

because credibility determinations and resolutions of conflicting evidence are

squarely within the purview of the trier-of-fact. See M.G., 855 A.2d at 73-74.

The court also determined that even if Father’s testimony was true, that he

saw the Child three times since May 2019, each of these visits lasted mere

minutes. See T.C.O. at 10.

      As to whether Father actually performed parental duties, we observe

that Father’s financial support of the Child indicates an effort to parent the

Child. In this case, however, the orphans’ court was well within its discretion

to afford this factor limited weight. For one thing, the affirmative duty to

parent the child “encompasses more than a financial obligation” because “a

child needs more than a benefactor.” See B., N.M., 856 A.2d at 856 (citation

omitted). Second, testimony revealed that Father did not pay Child support

in any real amount until he received substantial unemployment benefits during

the Covid-19 pandemic; and even then, his support was automatically

                                    - 13 -
J-S35018-21



deducted from his benefit.2 See N.T. at 15.             More importantly, the record

discloses no other performance of parental duties, no acts of “love, protection,

[or] guidance”, and no attention to the Child’s “physical and emotional” needs.

See C.M.S., 832 A.2d at 462.

        Had the orphans’ court resolved the conflicting evidence in favor of

Father, or had the court believed Father’s testimony over Mother’s, then

perhaps the record would support a contrary result. But as the record stands,

this Court cannot search for contrary conclusions, and then substitute its

judgment for that of the trial court. See Interest of S.K.L.R., 256 A.3d at

1124.      For these reasons, we conclude the court did not err or abuse its

discretion when it determined that Mother and Stepfather met their burden

under Section 2511(a).

        We turn now to Father’s second appellate issue, which concerns the

second prong of the termination analysis under Section 2511(b).                Section

2511(b) provides:

             (b) Other considerations.--The court in terminating the
             rights of a parent shall give primary consideration to the
             developmental, physical and emotional needs and welfare
             of the child. The rights of a parent shall not be terminated
             solely on the basis of environmental factors such as
             inadequate housing, furnishings, income, clothing and
             medical care if found to be beyond the control of the parent.
             With respect to any petition filed pursuant to subsection
             (a)(1), (6) or (8), the court shall not consider any efforts by
____________________________________________
2 Mother testified that she received $117 in child support for all of 2019. See
N.T. at 14. Mother also testified that she received additional support in the
beginning of 2020, which was apparently deducted from Father’s income tax
refund. Id. at 17.

                                               - 14 -
J-S35018-21


         the parent to remedy the conditions described therein which
         are first initiated subsequent to the giving of notice of the
         filing of the petition.

23 Pa.C.S.A. § 2511(a)(b).

      This Court has explained that:

         [S]ection 2511(b) focuses on whether termination of
         parental rights would best serve the developmental,
         physical, and emotional needs and welfare of the child.
         In In re C.M.S., 884 A.2d 1284, 1287 (Pa. Super. 2005),
         this Court stated, “Intangibles such as love, comfort,
         security, and stability are involved in the inquiry into the
         needs and welfare of the child.” In addition, we instructed
         that the trial court must also discern the nature and status
         of the parent-child bond, with utmost attention to the effect
         on     the     child  of    permanently     severing     that
         bond. Id. However, in cases where there is no evidence of
         a bond between a parent and child, it is reasonable to infer
         that no bond exists. In re K.Z.S., 946 A.2d 753, 762-63
         (Pa. Super. 2008). Accordingly, the extent of the bond-
         effect analysis necessarily depends on the circumstances of
         the particular case. Id. at 763.

In re Adoption of J.M., 991 A.2d 321, 324 (Pa. Super. 2010).

      Concerning the bond, the question is not merely whether a bond exists,

but whether termination would destroy this existing, necessary and beneficial

relationship. See C.M.K., 203 A.2d at 264 (citation omitted); see also K.Z.S.,

946 A.2d at 764 (holding there was no bond worth preserving where the child

had been in foster care for most of the child’s life, which caused the resulting

bond to be too attenuated). We add, the court is not required to use expert

testimony to resolve the bond analysis but may rely on the lay witnesses. See

In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010). Finally, we emphasize

that “[w]hile a parent’s emotional bond with her and/or her child is a major

                                     - 15 -
J-S35018-21



aspect of the Section 2511(b) best-interest analysis, it is nonetheless only one

of many factors to be considered by the court when determining what is in the

best interest of the child.” In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011)

(citation omitted). However, a parent’s own feeling of love and affection for

the child does not preclude the termination of parental rights. Z.P., 994 A.2d

at 1121.

      With these principles in mind, we turn to Father’s argument. Father

claims that the orphan’s court should never have reached the second part of

the bifurcated process and therefore abused its discretion. See Father’s Brief

at 29. In other words, Father argues that because the orphans’ court should

have found termination was unwarranted under Section 2511(a)(1), the court

erred by considering Section 2511(b). See id. at 29.

      Father is correct that when a court determines the grounds under

Section 2511(a) have not been established, the analysis should cease, and

the court should not consider the second prong under Section 2511(b). He

made no separate argument that termination was improper based upon his

bond with the Child. Since we determined Section 2511(a) was met, we could

end our analysis here. To the extent Father preserved a substantive review

of the court’s determinations under Section 2511(b), we would still conclude

that court’s decision was proper.

      The orphans’ court opined that the Child has very little, if any, bond with

Father. See T.C.O. at 10. The Child’s counsel represented to the court that

the Child does not remember Father. See N.T., at 3. Stepfather testified that

                                     - 16 -
J-S35018-21



he began his relationship with Mother and Child in 2016, when the Child was

nine months old, and that he moved in with Mother and Child by the end of

that year. Id. at 22. The court determined that Mother and Stepfather have

ensured the Child’s physical, emotional, and developmental needs are met.

See T.C.O. at 9. As mentioned above, when the record is devoid of evidence

of a bond between the parent and the child, it is reasonable to infer none

exists. In re K.Z.S., supra.   Such an inference is warranted in this case.

Thus, the court was within its discretion when it determined that no bond was

worth preserving, and that termination would best serve the Child’s needs and

welfare.

     In sum: the orphans’ court did not error or abuse its discretion when it

concluded Mother and Stepfather met their burden of proof that termination

of Father’s rights was warranted under Section 2511(a)(1).       Father has

refused or failed to perform his parental duties throughout the pendency of

this case, as evidenced by his refusal to utilize all available resources to

maintain contact with Child, or to exert himself to maintain a place of

importance in Child’s life. Moreover, we discern no abuse of discretion nor

error of law when the court determined termination would best serve the

Child’s needs and welfare, pursuant to Section 2511(b). The orphans’ court

made a reasonable inference, supported by the record, that no worthwhile

bond between Father and the Child exists.




                                   - 17 -
J-S35018-21




     Decree affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 2/11/2022




                          - 18 -